EXHIBIT 99.1 eMagin Reports First Quarter 2008 Financial Results Thursday May 15, 7:01 pm ET BELLEVUE, Wash. (BUSINESS WIRE) eMagin Corporation (OTC:EMAN - News), the leader in OLED microdisplay and personal imaging technologies, has issued financial results for its first quarter ending March 31, 2008. Financial Summary Revenue for the three months ending March 31, 2008, of $2.7 million represent a decrease of 26% compared to the same period of 2007. Revenue for the first quarter was affected by a temporary production issue that occurred at the end of 2007 and certain government billings that were expected in the first quarter were not invoiced until the second quarter. Revenue for the second quarter is expected to approximate $4 to $5 million. Operating expenses declined from $3.1 for the first quarter of 2007 to $2.5 million for the first quarter of 2008. Net loss for the first quarter 2008 was $2.7 million or $0.21 per share as compared to a net loss of $2.9 million or $0.27 per share. Business Highlights: Admiral Thomas Paulsen, eMagin’s Chairman and Interim CEO commented, “We are currently on track for a good second quarter and 2008. We have new leadership, a strong core team, and a technology that is well-positioned and in demand.” eMagin disclosed that it will be announcing the appointment of Andrew Sculley as its new Chief Executive Officer, President, and Director, effective June 1, 2008.
